        Case 5:18-cr-00066-SLP Document 102 Filed 12/07/18 Page 1 of 8



             IN THE UNITED STATES DISTRICT COURT FOR THE

                      WESTERN DISTRICT OF OKLAHOMA


UNITED STATES OF AMERICA,     )
                              )
                 Plaintiff,   )
                              )
           -vs-               )                       No.   CR-18-066-SLP
                              )
CHRISTOPHER THOMAS CAPLINGER, )
    a/k/a UC-Cop,             )
    a/k/a Vires,              )
                              )
                 Defendant.   )



UNITED STATES MOTION FOR A PRELIMINARY ORDER OF FORFEITURE
  AND IMPOSITION OF FORFEITURE MONEY JUDGMENT AND BRIEF


         The United States of America respectfully submits this Motion for Preliminary
 Order of Forfeiture and Imposition of Forfeiture Money Judgment pursuant to Federal
 Rule of Criminal Procedure 32.2(b)(2).      In support of its Motion, the United States
 submits the following brief:
          1. On November 1, 2018, Defendant Christopher Thomas Caplinger pled guilty

to Counts 7 and 9 of the Indictment filed March 20, 2018, charging manufacturing of

anabolic steroids, and money laundering conspiracy, Doc. 1. The Indictment provided

notice that the United States intends to seek forfeiture of any property constituting, or

derived from, any proceeds obtained, directly or indirectly, as a result of those offenses,

and any property used, or intended to be used, in any manner or part, to commit or to

facilitate the commission of those offenses, including but not limited to the following:
         Case 5:18-cr-00066-SLP Document 102 Filed 12/07/18 Page 2 of 8



                   a. Approximately $280,703.00 in U.S. currency;

                   b. Approximately $6,840.00 in U.S. currency;

                   c. Approximately $200.00 in U.S. currency; and

                   d. A money judgment in the amount of $790,000.00 representing the
                      amount of proceeds obtained as a result of the offense.

       2.     By Plea Agreement, Mr. Caplinger agreed to forfeit all of his right, title and

interest to property (including substitute assets) constituting or derived from proceeds

obtained directly or indirectly as a result of the violation. Doc. 86. The defendant further

agreed to entry of a money judgment in the amount of $790,000.00, which represents the

proceeds obtained as a result of the offense. Id.

       3.     Based upon the plea agreement, the United States has established the

requisite nexus between the property to which the defendant has pleaded guilty.

Accordingly, the property listed above is subject to forfeiture to the United States pursuant

to 18 U.S.C. § 982(a)(1) and 21 U.S.C. § 853.

       4.     The Court’s jurisdiction in this matter is founded upon 21 U.S.C. § 853(l),

which provides that “[t]he district courts of the United States shall have jurisdiction to enter

orders as provided in this section without regard to the location of any property which may

be subject to forfeiture under this section or which has been ordered forfeited under this

section.”

       5.      Federal Rule of Criminal Procedure 32.2 provides, in pertinent part, that:

              (b)(1)(A) As soon as practical after a verdict or finding of guilty, or after a
              plea of guilty or nolo contendere is accepted, on any count in an indictment
                                               2
Case 5:18-cr-00066-SLP Document 102 Filed 12/07/18 Page 3 of 8



    or information regarding which criminal forfeiture is sought, the court must
    determine what property is subject to forfeiture under the applicable statute.
    If the government seeks forfeiture of specific property, the court must
    determine whether the government has established the requisite nexus
    between the property and the offense. If the government seeks a personal
    money judgment, the court must determine the amount of money that the
    defendant will be ordered to pay.

    (b)(1)(B) The Court’s determination may be based on evidence already in the
    record, including any written plea agreement, and on any additional evidence
    or information submitted by the parties and accepted by the court as relevant
    and reliable. If the forfeiture is contested, on either party’s request the court
    must conduct a hearing after the verdict or finding of guilty.

    (b)(2)(A) If the court finds that property is subject to forfeiture, it must
    promptly enter a preliminary order of forfeiture setting forth the amount of
    any money judgment, directing the forfeiture of specific property, and
    directing the forfeiture of any substitute property if the government has met
    the statutory criteria. The court must enter the order without regard to any
    third party’s interest in the property. Determining whether a third party has
    such an interest must be deferred until any third party files a claim in an
    ancillary proceeding under Rule 32.2(c).

    (b)(2)(B) Unless doing so is impractical, the court must enter the preliminary
    order sufficiently in advance of sentencing to allow the parties to suggest
    revisions or modifications before the order becomes final as to the defendant
    under Rule 32.2(b)(4).

    (b)(2)(C) If, before sentencing, the court cannot identify all the specific
    property subject to forfeiture or calculate the total amount of the money
    judgment, the court may enter a forfeiture order that:

           (i) lists any identified property;

           (ii) describes other property in general terms; and

           (iii) states that the order will be amended under Rule 32.2(e)(1) when
           additional specific property is identified or the amount of the money
           judgment has been calculated.

    (b)(3) The entry of a preliminary order of forfeiture authorizes the Attorney
                                    3
        Case 5:18-cr-00066-SLP Document 102 Filed 12/07/18 Page 4 of 8



              General (or a designee) to seize the specific property subject to forfeiture; to
              conduct any discovery the court considers proper in identifying, locating, or
              disposing of the property; and to commence proceedings that comply with
              any statutes governing third party rights. The court may include in the order
              of forfeiture conditions reasonably necessary to preserve the property’s value
              pending any appeal.

       6.     Accordingly, the United States seeks the entry of a Preliminary Order of

Forfeiture consisting of a personal money judgment against Mr. Caplinger in the amount

of $790,000.00 in United States currency.

       7.     The entry of a Preliminary Order of Forfeiture in the form of a personal

money judgment is specifically authorized by Rule 32.2(b)(1) and (c)(1) of the Federal

Rules of Criminal Procedure.     Fed. R. Crim. P. 32.2(c)(1) and (c)(2).     These orders of

forfeiture are commonplace.     See United States v. McGinty, 610 F.3d 1242, 1246 (10th

Cir. 2010) (stating that government is entitled to a money judgment against the defendant

for the money he obtained from his criminal activity) (citing 18 U.S.C. § 982(a)(2)); United

States v. Baker, 227 F.3d 955, 970 (7th Cir. 2000) (a forfeiture order may include a money

judgment for the amount of money involved in the offense; the money judgment acts as a

lien against the defendant personally for the duration of his prison term and beyond);

United States v. Candelaria-Silva, 166 F.3d 19, 42 (1st Cir. 1999) (criminal forfeiture order

may take several forms: money judgment, directly forfeitable property, and substitute

assets); United States v. Davis, 177 F. Supp. 2d 470, 484-85 (E.D. Va. 2001) (same,

following Candelaria-Silva); United States v. Conner, 752 F.2d 566, 576 (11th Cir. 1985)

(because criminal forfeiture is in personam, it follows defendant; it is a money judgment

                                              4
         Case 5:18-cr-00066-SLP Document 102 Filed 12/07/18 Page 5 of 8



against the defendant for the amount of money that came into his hands illegally; the

Government is not required to trace the money to any specific asset); United States v.

Ginsburg, 773 F.2d 798, 801-02 (7th Cir. 1985) (en banc) (criminal forfeiture is a personal

judgment that requires the defendant to pay the total amount derived from the criminal

activity, "regardless of whether the specific dollars received from that activity are still in

his possession"); United States v. Amend, 791 F.2d 1120, 1127 (4th Cir. 1986) (same);

United States v. Robilotto, 828 F.2d 940, 949 (2d Cir. 1987) (following Conner and

Ginsburg; the court may enter a money judgment for the amount of the illegal proceeds

regardless of whether defendant retained the proceeds); United States v. Navarro-Ordas,

770 F.2d 959, 969 (11th Cir. 1985) (court may enter "personal money judgment" against

the defendant for the amount of the illegally obtained proceeds); United States v. Voigt, 89

F.3d 1050, 1084, 1088 (3d Cir. 1996) (the Government is entitled to a personal money

judgment equal to the amount of money involved).

       8.     Once the Court enters a Preliminary Order of Forfeiture, the United States

may move at any time, pursuant to Rule 32.2(e)(1)(B), to amend the Order to forfeit

specific property of the defendant, having a value up to the amount of the money judgment,

as substitute assets. Fed. R. Crim. P. 32.2(e)(1); see also Candelaria-Silva, 166 F.3d at

42 (once the Government has obtained a money judgment, it may forfeit defendant’s real

property in partial satisfaction of that judgment); Baker, 227 F.3d at 968 (7th Cir. 2000)

(same); United States v. Numisgroup Intl. Corp, 169 F. Supp. 2d 133, 136-37 (E.D.N.Y.

2001) (Rule 32.2(e) authorizes forfeiture of substitute assets to satisfy a money judgment,
                                              5
         Case 5:18-cr-00066-SLP Document 102 Filed 12/07/18 Page 6 of 8



including a judgment based on the value of the missing proceeds and the value of the

missing facilitating property); United States v. Harrison, 2001 WL 803695 (N.D. Ill. 2001)

(entry of money judgment as part of preliminary order of forfeiture gives Government

opportunity later to satisfy the judgment by seeking forfeiture of substitute assets); Davis,

177 F. Supp. 2d at 484-85 (if property cannot be forfeited as directly traceable to the

offense, it can be forfeited as a substitute asset and used to satisfy the money judgment).

       9.     Upon the issuance of a Preliminary Order of Forfeiture and pursuant to 21

U.S.C. § 853(n)(1), the United States will publish notice, in accordance with the Rule G(4)

of the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions,

of the United States’ intent to dispose of the property in such manner as the Attorney

General may direct, and notice that any person, other than the defendant, Mr. Caplinger,

having or claiming a legal interest in the property must file a petition with the Court (and

serve a copy on Wilson D. McGarry, Assistant United States Attorney) within thirty (30)

days of the final publication of notice or of receipt of actual notice, whichever is earlier.

This notice shall state that the petition shall be for a hearing to adjudicate the validity of

the petitioner=s alleged interest in the property, shall be signed by the petitioner under

penalty of perjury, and shall set forth the nature and extent of petitioner=s right, title, or

interest in the forfeited property and any additional facts supporting the petitioner=s claim

and the relief sought. The United States may also, to the extent practicable, provide direct

written notice to any person known to have alleged an interest in the property that is the


                                              6
        Case 5:18-cr-00066-SLP Document 102 Filed 12/07/18 Page 7 of 8



subject of the Preliminary Order of Forfeiture, as a substitute for published notice as to

those persons so notified.

                                           Conclusion

       Based on the forgoing, the United States respectfully requests that this Court enter

a forfeiture money judgment against Defendant Christopher Thomas Caplinger in the

amount of $790,000.00 in United States currency.

       The United States also requests that this Court enter a Preliminary Order of

Forfeiture forfeiting to the United States the interest of the Defendant Christopher Thomas

Caplinger in the following described property, and ordering the United States Marshal=s

Service and/or the Drug Enforcement Administration to seize and maintain custody of the

following forfeited property in accordance with the law:

                  a. Approximately $280,703.00 in U.S. currency;

                  b. Approximately $6,840.00 in U.S. currency; and

                  c. Approximately $200.00 in U.S. currency.




                                            7
        Case 5:18-cr-00066-SLP Document 102 Filed 12/07/18 Page 8 of 8



                                         Respectfully submitted,

                                         ROBERT J. TROESTER
                                         First Assistant United States Attorney


                                         /s/ Wilson D. McGarry
                                         WILSON D. McGARRY
                                         Assistant U.S. Attorney
                                         Oklahoma Bar No. 31146
                                         210 Park Ave., Suite 400
                                         Oklahoma City, OK 73102
                                         Telephone: (405) 553-8700
                                         Telecopier: (405) 553-8885
                                         E-mail: wilson.mcgarry@usdoj.gov




                            CERTIFICATE OF SERVICE

I hereby certify that on December 7, 2018, I electronically filed the foregoing Motion for
Preliminary Order of Forfeiture with the Clerk of the Court using the CM/ECF system
which will send notification of such filing to all counsel of record.

I hereby certify that on December 7, 2018, I served the attached document by first class
mail, certified mail and/or by personal service by the U.S. Marshals Service on the
following, who are not registered participants of the ECF System:

      Christopher Thomas Caplinger
      Defendant


                                         s/ Wilson D. McGarry
                                         WILSON D. McGARRY
                                         Assistant U.S. Attorney




                                            8
